                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

TIMOTHY HEDRICK                                                                   PLAINTIFF

v.                               Case No. 1:19-cv-00078-KGB

ALBERT ROOKE, Sheriff, Fulton County, et al.                                   DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Timothy Hedrick’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 27th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
